DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed January 26, 2022.
Claims 1-3, 6-7 have been amended.
Claims 8-12 have been newly added.
Claims 1-12 are currently pending and have been examined.
Response to Arguments
The previous objection to claim 3 has been withdrawn in response to the submitted amendments. 
The previous rejections under 35 USC 112 to claims 6-7 have been withdrawn in response to the submitted amendments.
The previous rejections under 35 USC 102/103 to claims 1 and 3-12 have been withdrawn in response to the submitted amendments. 
Applicant’s remaining arguments filed January 26, 2022 have been fully considered but they are not persuasive.
	
Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant respectfully traverses the rejection because the claim elements of claims 1-7 do not fall within any of the groupings of abstract ideas-mathematical concepts, methods of organizing human activity or mental processes. Instead claim 1 as currently amended recites, "triggering, by a processor of the smart locker device, execution of the one or more music selection and a rendering of the one or more display content an interface upon an occurrence of a smart locker triggering event". As recited, the physical and mechanical operations of a smart locker trigger the execution of a processor to perform additional operations. The smart locker functionality and collective functions of "the central control system" are integrated into a practical application. The execution of a smart locker mechanical function is not a method of "organizing human activity and mental process" and cannot be "practically performed in the human mind" as asserted in the Office Action. 
Furthermore, the limitation, "upon an occurrence of a smart locker triggering event" integrates the predicting and selection of music and display content into a practical application of physical and mechanical operations of the smart locker device itself. As such, for at least the reasons mentioned above claim 1 does not recite an abstract idea and even if claim 1 recited a purported abstract idea, the rejection improperly fails to consider the claims as a whole viewing the additional claim elements individually, and in combination which integrates the purported abstract idea into a practical application. Therefore, withdrawal of the 35 U.S.C. § 101 rejection to claims 1 and the claims that depend therefrom is respectfully requested.
Examiner respectfully disagrees. The triggering event is not necessarily a physical or mechanical operation of the smart locker device itself. The specification in [0019] describes that content may be played during a time range and claim 10 can be performed by using a user interface which is not necessarily a physical or mechanical operation. Therefore, the broadest reasonable interpretation of the triggering event is not limited to physical or mechanical operation of the smart locker device itself. The action that is triggered can be a generic displaying function which is not a practical application. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (“As a general rule, ‘the collection, organization, and display of two sets of information on a generic display device is abstract.’").

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
The Office rejected Claims 1-2 and under 35 U.S.C. §103 as allegedly being unpatentable by Ackerman, et al. (US Patent Publication No. 2015/0,088,731, hereinafter "Ackerman") in view of Minter, et al (U.S. Patent Publication no. 2014/0,236,688, hereinafter "Minter"). The Office rejected claim 7 under 35 U.S.C. §103 as allegedly being unpatentable by Ackerman in view of O'Donnell, et al. (U.S. Patent Publication No. 2013/0,346,337, hereinafter "O'Donnell"). Applicant respectfully traverses the rejections for at least the following independent reasons: 
2) Ackerman in view of Minter does not include at least, "triggering, by the server device, execution of music from the smart locker device or displays video data or graphic data at a display component of the smart locker device based on the set of music data or the set of presentation data respectively based on an occurrence of a smart locker triggering event", as recited in currently amended claim 2; and
Examiner respectfully disagrees. First, Examiner notes independent claim 2 does not include all the limitations of independent claims 1 and 3. Second, the specification discloses that a triggering event can include playing certain content at a desired time range (Specification [0017]). Ackerman in [0154] discloses that an advertisement may be played based on environmental factors such as geographical location, weather and time.
Claim Objections
Claim 9 is objected to because of the following informalities: the claim does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1 and 3-12 recite a series of steps and therefore recite a process.
Claims 2 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, as a whole, is directed to the abstract idea of curating and predicting personalized data associated with a package using a trained model, which is method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities) by presenting display and music data related to a package. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea is contains limitations that can practically be performed in the human mind (including observation, evaluation, judgment, or opinion) because generating music and display data and outputting that data can be performed by singing happy birthday when presenting a recipient with a gift. The method of organizing human activity and mental process of “curating and predicting personalized data associated with a package using a trained model,” is recited by claiming the following limitations: curating package information, predicting preferential music or graphics, identifying input vectors, assigning weights to music types, training a predictive model to recognize thematic relevance, determining a selection with thematic relevance, providing the content for display, and triggering the content. The mere nominal recitation of a processor, a smart locker device, a display, central control system, and an output does not take the claim of the mental process or method of organizing human activity groupings. Thus, the claim recites an abstract idea.
Claim 2, as a whole, is directed to the abstract idea of providing personalized data associated with a package, which is method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities) by presenting display and music data related to a package. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea is contains limitations that can practically be performed in the human mind (including observation, evaluation, judgment, or opinion) because generating music and display data and outputting that data can be performed by singing happy birthday when presenting a recipient with a gift. The method of organizing human activity and mental process of “providing personalized data associated with a package,” is recited by claiming the following limitations: generating music data, generating presentation data, and outputting/emitting music or presentation data. The mere nominal recitation of a processor, a smart locker device, a display, a server, and an output does not take the claim of the mental process or method of organizing human activity groupings. Thus, the claim recites an abstract idea.
Claims 3, as a whole, is directed to the abstract idea of purchasing and delivering a gift to a recipient with predicted personalized content, which is method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial interaction (including sales activities or behaviors) by reciting a purchase and delivery of a requested item. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing instructions for purchasing a requested item. See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “purchasing and delivering a gift to a recipient with predicted personalized content,” is recited by claiming the following limitations: generating requested items for purchase, accessing requested items, selecting a requested item, tracking the requested item, curating package information, predicting preferential music or graphics, identifying input vectors, assigning weights to music types, training a predictive model to recognize thematic relevance, determining a selection with thematic relevance, providing the content for display, and triggering the content. The mere nominal recitation of a processor, a smart locker device, a display, an output, a server, and a user device does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4-7, 9, and 12, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: receiving a notification, accessing delivery status, receiving an access code, transmitting an access code, verifying an access code, accessing package theme data, receiving, a package, determining patterns of musical preferences, and predicting a preferred music selection.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1-3 recite the additional elements: a processor, a smart locker device, a display, an output, a server, a central control system, and a user device. The smart locker device in these steps are recited at a high level of generality, i.e., as a generic locker performing a generic package securing function. These processor, display, output, server, central control system, and user device limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of singing happy birthday or providing a card when giving a birthday gift in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing gift delivery process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, display, output, server, a central control system, and user device. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0025]), a smart locker device (Specification [0013]), a display (Specification [0014]), an output (Specification [0013]), a server (Specification [0025]), a central control system (Specification [0027]-[0028]), and a user device (Specification [0026]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor, display, output, server, a central control system, and user device. See MPEP 2106.05(f). The claims limit the field of use by reciting a smart locker device. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claim 8, the additional elements do not amount to significantly more than the judicial exception. Claims 8 recites a generic computer performing generic computer functions by reciting accessing a database and transmitting database information. See MPEP 2106.05(d)(I)(2). Claims 8 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by accessing a database and transmitting database information. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 6 and 10-11, the additional elements do not amount to significantly more than the judicial exception. Claims 6 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by transmitting an unlock request and unlocking a locker. See MPEP 2106.05(g). Claims 6 limit the field of use to unmanned lockers by reciting transmitting an unlock request and unlocking a locker. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. P.G. Pub. 2015/0088731 A1), hereinafter Ackerman, in view of Minter et al. (U.S. P.G. Pub. 2014/0236688 A1), hereinafter Minter.

 Claim 2. 
Ackerman discloses a system comprising: 
one or more processors (Ackerman [0057] kiosk management server includes a processor and memory); and
one or more storage devices comprising processor executable instructions that responsive to execution by the one or more processors (Akerman [0057] kiosk management server includes a processor and memory), cause the system to perform operations comprising:
generating, by a server device, a set of music data for execution by a processor of a smart locker device, wherein the set of music data is generated based on a set of package data corresponding to a package within a compartment of the smart locker device; 
Regarding the above limitation, Ackerman discloses advertisements related to smart locker device inventory wherein a smart locker device has one or more processors and a set of package data corresponding to a package within a compartment of the smart locker device (Ackerman [0036], [0039], [0076] kiosks having real time inventory; [0076] kiosk processor; [0096] kiosks have item storage unit). However, Ackerman does not disclose generating a set of music data based on a set of package data, but Minter does (Minter [0051] marketing campaign; [0055] locker bank may output an audio or video advertisement for a prestocked good).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the audio or video advertisement of Minter for the displayed advertisement of Ackerman. Both displayed advertisements and audio or video advertisements are known in the art of delivery lockers as generic types of advertisements for goods. Thus, the simple substitution of one known element in the art of delivery lockers for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Ackerman’s system with the improved functionality to capture the attention of a consumer who may not be looking at the display.
Ackerman discloses:
generating, by the server device, a set of presentation data for execution by the processor of the smart locker device, wherein the set of presentation data is generated based on the set of package data corresponding to the package within a compartment of the smart locker (Ackerman [0097], [0154] digital advertisements may be displayed by the kiosk and customized remotely and instantly based on various factors including item inventory); and 
triggering, by the server device, execution of music from the smart locker device or displays video data or graphic data at a display component of the smart locker device based on the set of music data or the set of presentation data respectively based on an occurrence of a smart locker triggering event (Ackerman [0097], [0154] digital advertisements may be displayed by the kiosk and customized remotely and instantly based on various factors including item inventory).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yankovich (U.S. P.G. Pub. 2019/0156393 A1);
Colson (U.S. P.G. Pub. 2016/0292769 A1);
Klein (U.S. 7,092,957 B2);
Pastor (U.S. P.G. Pub. 2019/0294690 A1);
Gibson (U.S. P.G. Pub. 2013/0338822 A1);
Wadhawan (U.S. P.G. Pub. 2015/0254758); and
Giordano (U.S. P.G. Pub. 2014/0104626 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628